DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 19-26) in the remarks reply filed on 05/12/2022 is acknowledged. Claims 1-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group invention.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/29/2020 and 12/14/2020, are compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 23 and 24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (WO 2020/093016A1; hereinafter “Chatterjee” cited with provisional 62/754,970) in view of Guo et al. (EP. 3,979,729).
For citation purposes, hereinafter, the Office Action refers to the cited by Chatterjee et al. with provisional 62/754,970, which qualifies as prior art date.
For claim 19:  
Chatterjee discloses a method of providing a type-2 hybrid automatic repeat request (HARQ) codebook for multiple downlink control information (DCI) (see Chatterjee, at least pages 3, 7, Figures 1-2, 6; Type 2 HARQ-ACK codebook determination and HARQ-ACK codebook determination in case of multiple DCIs scheduling multiple PDSCHs in a slot), comprising: 
configuring a user equipment (UE) with a number of valid DCI slots per monitoring occasion (MO) per scheduled cell (see Chatterjee, at least figure 2, pages 4, PUCCH resource allocation in case of multiple DCIs in a slot in a serving cell; and enhancements on HARQ-ACK codebook determination in case of multiple DCIs in a slot in a serving cell and for PUCCH resource determination, detected DCI formats are first indexed in an ascending order across serving cells indexes and are then indexed in an ascending order across PDCCH monitoring occasion indexes); and 
Chatterjee, further discloses wherein the set of PDCCH monitoring occasions for DCI format l_0 or DCI format l_l for scheduling PDSCH receptions may be first ordered in increasing order of serving cell index, and then in increasing order of CORESET index, and then in ascending order of start time of the search space set associated (i.e. lower HARQ-ACK bit index corresponds to earlier PDCCH with DCI format l_0 or DCI format 1 monitoring occasion), and then in increasing order of lowest CCE index associated with the detected DCI format and when HARQ-ACK feedbacks for PDSCH # 1 and PDSCH #2 are scheduled in the same slot, the UE needs to know which DCI is the last DCI among the PDCCH# 1 or PDCCH#2 in order to determine the PUCCH resource allocation for carrying HARQ-ACK feedback (see Chatterjee, at least pages 3 and 64), but Guo, does not explicitly disclose scheduling at least one valid DCI per MO per the scheduled cell such that the UE transmits HARQ-Acknowledge (HARQ-ACK) bits of a corresponding number of physical downlink shared channels (PDSCHs) in one physical uplink control channel (PUCCH).
Guo, from the same or similar fields of endeavor, discloses a plurality of pieces of DCI for scheduling multiple PDSCHs may include a field of a PUCCH and the UE may transmit a HARQ-ACK bit in response to a scheduled PDSCH as feedback and the UE may determine PUCCH resources to transmit the HARQ-ACK and time resources (e.g., subslot) of the PUCCH corresponding to the DCI may be determined based on a value of the PDSCH-to-HARQ feedback timing indicator field of the DCI (see Guo, at least paragraph [0033]-0034]; [0042]-[0043];; [0124]; [0142]-[0143];  figures 2-5,  9, [0148]-[0150] and (see Guo, at least paragraph [0044]; one or more pieces of DCI included in a given period, the C-DAI may correspond to a value obtained by counting PDSCH reception release in ascending order of serving cell indexes and next in ascending order of PDCCH monitoring occasions)).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Guo. The motivation for doing this is to provide a system networks where a user terminal and radio communication method for enabling HARO-ACK control to be suitably performed also in the case of using multi-TRP.
For claims 20 and 24:
In addition to rejection in claims 20 and 24, Chatterjee-Guo further discloses utilizing a start resource block (RB) index based counter downlink assignment indicator (C-DAI) ordering within the MO per scheduled cell (see Chatterjee, at least figure 6, page 7; depending on the serving cell index, CORESET index, the start time and/or duration and/or end time of the search space set associated with a PDCCH monitoring occasion and lowest CCE index) can be applied for ordering the PDCCH monitoring occasion in case of Type-2 HARQ ACK codebook size determination, which impacts the determination of values of Counter DAI and total DAI in DCI formats), or (see Guo, at least paragraph [0043]-[0045]; the C-DAI in DCI for scheduling data within the given period may indicate the number counted first in the frequency domain and subsequently time domain within the given period and C-DAI may correspond to a value obtained by counting PD SCH reception in ascending order of serving cell indexes and next in ascending order of PDCCH monitoring occasions). The motivation for doing this is to provide a system networks where a user terminal and radio communication method for enabling HARO-ACK control to be suitably performed also in the case of using multi-TRP.
For claim 23:  
For claim 23, claim 23 is directed to a base station for providing a type-2 hybrid automatic repeat request (HARD) codebook for multiple downlink control information (DCI) which has similar scope as claim 19. Therefore, claim 23 remains un-patentable for the same reasons.
Claims 21-22, 25 and 26 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (WO 2020/093016A1; hereinafter “Chatterjee” cited with provisional 62/754,970) in view of Guo et al. (EP. 3,979,729) further in view of Yin et al. (U.S 2020/0374045); hereinafter “Yin” cited with provisional 62/616,351.
For citation purposes, hereinafter, the Office Action refers to the cited by Chatterjee et al. with provisional 62/754,970, which qualifies as prior art date.
For citation purposes, hereinafter, the Office Action refers to the cited by Yin et al. with provisional 62/616,351, which qualifies as prior art date.
For claims 21 and 25:  
In addition to rejection in claim 21, Chatterjee-Guo further discloses further comprising ordering physical downlink control channels (PDCCHs) according to a start time or an end time of a corresponding PDSCH (see Guo, at least paragraph [0124]; the order (order of HARQ-ACK bits) for counting the C-DAI for each PDCCH group is order where the CC index is earlier (lower) and the PDCCH monitoring occasion is earlier (lower)).
However, Yin, from the same or similar fields of endeavor, also discloses for PDSCH mapping, the available RE 491 may be the RE 491 whose index 1 fulfils l>= data, start and/or 1 data, end>=l in a subframe (see Yin, at least paragraph [00172]), and the DL shared channel may start at (or earlier than) an OFDM symbol than the last OFDM symbol which carries the detected DL control channel (see Yin, at least paragraph [00189]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Yin. The motivation for doing this is to provide a system networks in order to improving communication capacity, speed, flexibility and/or efficiency may present certain problems.
For claims 22 and 26:  
In addition to rejection in claims 22 and 26, Chatterjee-Guo further discloses comprising ordering found counter downlink assignment indicator (C-DAI) values based on a likelihood measure determined from a cyclic shift value (see Chatterjee, at least page 21, table HARQ-3, HARQ-4; the UE determines values and for computing a value of cyclic shift), and see Guo: at least paragraph [0044]; C-DAI may correspond to a value obtained by counting PD SCH reception or Semi Persistent scheduling (SPS) release in ascending order of serving cell indexes and next in ascending order of PDCCH monitoring occasions).
However, Yin, from the same or similar fields of endeavor, also discloses the counter DAI and total DAI bits may be cyclic reused to indicate different values and HARQ-ACK reporting with the number of HARQ-ACK bits in the DAI, the number of bits for the counter DAI and/or total DAI may be increased to 3 or 4 bits since the total DAI bits are used in a cyclic shift manner (see Yin, at least paragraph [0096]; [0101]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Yin. The motivation for doing this is to provide a system networks in order to improving communication capacity, speed, flexibility and/or efficiency may present certain problems and improve communication flexibility and/or efficiency may be beneficial.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Park (U.S 2017/0134140), discloses HARQ timing indication information to a plurality of the downlink channels and UE may transmit bundled HARQ ACK/NACK feedback information for the plurality of PDSCHs through a single PUCCH resource in the single slot. El Hamss et al. (U.S 2021/0184801), discloses the HARQ-ACK codebook size may be determined by a wireless transmit/receive unit (WTRU) from the HARQ timing and/or counter downlink assignment index (DAI). Huang et al. (2020/0267597), discloses for type 2 HARQ-ACK codebook, HARQ-ACK bits could be determined based on downlink assignment index (e.g. counter DAI and/or total DAI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/27/2022